Exhibit 10.09
 
RELEASE


This RELEASE (this "Release") is granted effective as of the ____ day of
________________, 2012 (the "Effective Date") by CAA Liquidation, LLC (fka
Chattanooga Auto Auction Limited Liability Company) ("CAA") in favor of each of
Acacia Automotive, Inc., a Texas corporation ("AA"), and Acacia Chattanooga
Vehicle Auction, Inc., a Tennessee corporation ("AC").


Background Information


A. Reference is hereby made to that certain Settlement Agreement and Release
(the "Settlement Agreement") dated February ____, 2012 (the "Settlement Date")
by and among Alexis Ann Jacobs, Keith Whann, CAA, Auction Venture Limited
Liability Company, David Bynum, Tony Moorby, AA, AC, and Steven L.
Sample.  Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in the Settlement Agreement.


B. This Release is granted by CAA pursuant to, and as required by, paragraph 6
of the Settlement Agreement.


C. CAA expressly and irrevocably acknowledges and agrees that its agreement to
give this Release was a material inducement for each of AA and AC to enter into
the Settlement Agreement and that neither AA nor AC would have entered into the
Settlement Agreement but for CAA’s agreement to give this Release as provided
for in the Settlement Agreement.


Provisions


NOW THEREFORE, in consideration of the foregoing Background Information and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, CAA, intending to be legally bound, hereby agrees as
follows:


1. Terminations and Releases.  CAA, by and on behalf of itself and its
respective predecessors, successors and assigns, hereby (a) terminates the Line
of Credit, the Loan Agreement, the Loan Note and the Security Agreement and any
rights of CAA thereunder and fully, finally and forever releases and discharges
the obligations of AC under the Line of Credit, the Loan Agreement, the Loan
Note and the Security Agreement, and (ii) terminates the Stock Pledge and any
rights of CAA thereunder and fully, finally and forever releases and discharges
the obligations of AA under the Stock Pledge.


2. Covenant Not to Sue.  CAA hereby agrees, on behalf of itself, and its
affiliates, successors and assigns, not to initiate, prosecute or in any way aid
in the initiation or prosecution of any claim or cause of action covered by the
releases set forth in Section 1 against either AC or AA, or their respective
shareholders, officers, directors, managers, members, employees, agents,
representatives, affiliates, successors or assigns.


3. Nondisparagement.  Each of the parties agrees that it will not in any manner
disparage, defame, degrade or ridicule any other party in their future business
or social relations with others or with each other.


4. Acknowledgements.  CAA ACKNOWLEDGES THAT IT HAS CAREFULLY READ THIS RELEASE,
THAT IT IS FULLY SATISFIED WITH ALL OF ITS TERMS, THAT IT HAS HAD ADEQUATE TIME
TO REVIEW AND CONSIDER THIS RELEASE AND TO CONSULT WITH ITS LEGAL COUNSEL WITH
RESPECT THERETO, AND THAT IT HAS ENTERED INTO THIS RELEASE VOLUNTARILY AND OF
ITS OWN FREE WILL, AND AGREES TO ALL PROVISIONS CONTAINED HEREIN.  IN ADDITION,
CAA ACKNOWLEDGES THAT IN ENTERING INTO THIS RELEASE, IT IS NOT RELYING ON ANY
REPRESENTATION, FACTUAL MATTER, PROMISE OR COMMITMENT EXCEPT AS EXPRESSLY SET
FORTH IN THIS RELEASE.
 
 
 

--------------------------------------------------------------------------------

 


5. Indemnification.  CAA shall indemnify and hold each of AC and AA harmless
from and against any loss, liability, damage or expense, including reasonable
attorneys’ fees, that AC or AA may incur by reason of any breach of this
Release.


6. Entire Agreement.  This Release, the Settlement Agreement and the exhibits
attached to the Settlement Agreement contain the entire agreement of the parties
hereto and supersedes all prior or contemporaneous agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof.


7. Binding Effect. This Release shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and permitted assigns.  This Release may not be assigned, by
operation of law or otherwise, by CAA without the prior written consent of each
of AC and AA.


8. Further Acts.  Consistent with the terms and conditions of this Release, CAA
shall execute and deliver all instruments, certificates and other documents and
shall perform all other acts which either AC or AA may reasonably request in
order to carry out this Release and the transactions contemplated hereby.


9. Governing Law and Jurisdiction.  This Release shall be construed, governed by
and enforced in accordance with the internal laws of the State of Ohio, without
giving effect to the principles of comity or conflicts of laws thereof.  CAA
agrees and consents that any legal action, suit or proceeding seeking to enforce
any provision of this Release shall be instituted and adjudicated solely and
exclusively in the courts of the State of Ohio in Franklin County, or in the
United States District Court for the Southern District of Ohio, Eastern Division
and CAA agrees that venue will be proper in such courts and waives any objection
which any of them have now or hereafter to the venue of any such suit, action or
proceeding in such courts, and CAA hereby irrevocably consents and agrees to the
jurisdiction of said courts in any such suit, action or proceeding.


10. Specific Performance.  CAA, AC and AA agree that irreparable damage would
occur in the event that any of the provisions of this Release were not performed
in accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that AC and AA shall be entitled to equitable (including
injunctive) relief to prevent breaches of this Release and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.


11. Counterparts and Electronic Signatures.  This Release may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same Release.  The counterparts of this
Release may be executed and delivered by facsimile or other electronic signature
by any of the parties to any other party and the receiving party may rely on the
receipt of such document so executed and delivered by facsimile or other
electronic means as if the original had been received.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, CAA has caused this Release to be executed by its duly
authorized representative as of the Effective Date.


CAA:
 
CAA LIQUIDATION, LLC (FKA CHATTANOOGA AUTO AUCTION LIMITED LIABILITY COMPANY),
  an Ohio limited liability company
 
 
  By: _________________________________
         Keith E. Whann, Vice President
 



Acceptance by AC and AA


Each of the undersigned hereby accepts the foregoing Release:


AC:
 
ACACIA CHATTANOOGA VEHICLE AUCTION, INC.,
  a Tennessee corporation
 
  By: _________________________________
         Keith E. Whann, President
AA:
 
ACACIA AUTOMOTIVE, INC.,
  a Texas corporation
 
 
  By: /s/ Steven L. Sample                                   
         Steven L. Sample, President and CEO



 
 

--------------------------------------------------------------------------------

 